PER CURIAM.
Defendant Howard appeals his conviction and sentence for second-degree murder and attempted armed robbery. We affirm upon a finding that the evidence in the record and the reasonable inferences and deductions derived from the evidence support the trial court’s denial of defendant’s motion to suppress statements he made to police. See McNamara v. State, 357 So.2d 410 (Fla.1978); Finney v. State, 420 So.2d 639 *603(Fla. 3d DCA 1982); Schlanger v. State, 397 So.2d 1028, 1029 (Fla. 3d DCA 1981).
Affirmed.
DANIEL S. PEARSON, J., concurs in the result.